            Case 3:15-cv-00390-RCJ-VPC Document 99 Filed 07/08/20 Page 1 of 8




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                      DISTRICT OF NEVADA

 8   WELLS FARGO BANK, N.A.,

 9                   Plaintiff,                                 Case No. 3:15-CV-00390-RCJ
10   vs.                                                                   ORDER
11   THE SKY VISTA HOMEOWNERS
     ASSOCIATION and AIRMOTIVE
12   INVESTMENTS, LLC,

13                   Defendants.
14

15          Plaintiff and Defendant Airmotive bring competing claims for quiet title, arguing over

16   whether a nonjudicial foreclosure sale of the property initiated by Defendant Sky Vista

17   extinguished Plaintiff’s deed of trust. Both currently seek summary judgment for these claims. The

18   Court finds that had Plaintiff offered tender to protect its interest in the property, Defendant Sky

19   Vista would have rejected it. The Court, therefore, grants summary judgment for Plaintiff.

20                                     FACTUAL BACKGROUND

21          In 2004, non-party Mr. Kehar Singh bought the property at issue located at 9658 Black

22   Bear Drive, Reno, NV 89506. (ECF No. 80 Ex. A.) To finance this purchase, Mr. Singh obtained

23   a deed of trust for $68,373. Plaintiff ultimately became the beneficiary of the deed of trust in 2012.

24   (ECF No. 80 Ex. B.)


                                                   1 of 8
            Case 3:15-cv-00390-RCJ-VPC Document 99 Filed 07/08/20 Page 2 of 8




 1          The property is part of a covenanted community serviced by Defendant Sky Vista as its

 2   homeowner’s association (HOA). Mr. Singh defaulted in his dues to Defendant Sky Vista, who

 3   then hired two agents to initiate foreclosure proceedings: Kern & Associates, Ltd. (Kern) and Phil

 4   Frink & Associates (Frink). Kern recorded the initial notice of delinquent assessment lien in June

 5   2011, then Frink recorded a notice of default and election to sell in August 2011 and a notice of

 6   foreclosure sale in April 2012. (ECF No. 80 Exs. D–F.) While none of these notices provided the

 7   superpriority amount, the notice of delinquent assessment lien listed the total lien as $1,088, plus

 8   accruing quarterly assessments of $63.00. (See ECF No. 80 Ex. D.)

 9          On May 2, 2012, Plaintiff’s predecessor-in-interest, Bank of America (BANA), emailed

10   Frink requesting details and instructions for tendering payment. (ECF No. 83 Ex. 1.) Frink relayed

11   this message to Kern, who then informed BANA it needed to pay the full lien amount of $3509.28

12   to avoid the foreclosure sale as well as “subsequent assessment payments.” (ECF No. 83 Ex. 2.)

13   Kern did not provide a breakdown of this figure nor the amount of the superpriority portion. Kern

14   further instructed BANA to deliver a check made payable to Defendant Sky Vista. (ECF No. 83

15   Ex. 2.) BANA again sent Frink a letter on May 15, 2012, claiming the superpriority amount was

16   still unclear and offering “to pay that sum upon presentation of adequate proof of the same by

17   [Defendant Sky Vista].” (ECF No. 80 Ex. G at Wells 00293.)

18          Defendant Sky Vista did not respond to the May 15 letter—rather, it proceeded with the

19   foreclosure sale. (ECF No. 80 Ex. G at Wells 00290.) In March 2013, it conducted the foreclosure

20   sale and sold the property for $4,367.00 to TBD, LLC. (ECF No. 80 Ex. M.) TBD, LLC deeded

21   its interest in the property to TBR I, LLC in 2013, (ECF No. 80 Ex. O at Wells 00084–87), who

22   quitclaimed this interest to Defendant Airmotive in 2016. (ECF No. 80 Ex. P.)

23          During this time, BANA and Defendant Sky Vista engaged in routine correspondence

24   regarding this and a significant number of other similarly-situated properties. In several instances,


                                                   2 of 8
            Case 3:15-cv-00390-RCJ-VPC Document 99 Filed 07/08/20 Page 3 of 8




 1   Kern, acting as an agent for Defendant Sky Vista and other HOAs, has rejected tender offers for

 2   the correct superpriority amount conditioned upon a release of the junior lienholder’s obligations.

 3   (See ECF No. 80 Ex. H at ¶ 5 (“Kern made clear, on every occasion I dealt with Kern, that it would

 4   not accept payment on the super priority unless and until the lender foreclosed and also paid costs

 5   and fees related to the sale.”).) These refusals have led to other litigation, and in depositions for

 6   these cases, Ms. Gayle Kern testified that the office would reject any offer for payments with such

 7   conditions. (See, e.g., ECF No. 80 Ex. L at 71:15–73:14.) Kern rejected such offers because of a

 8   more expansive interpretation of the superpriority amount, which the Nevada Supreme Court later

 9   rejected. (See, e.g., id. at 98:13–24.)

10           Plaintiff brings this case seeking quiet title and a declaration that its deed of trust survived

11   the nonjudicial foreclosure sale. Plaintiff further brings alternative claims for wrongful foreclosure

12   and violations of NRS 116.3116 against Defendant Sky Vista. Defendant Airmotive also seeks

13   quiet title against Plaintiff. Now, the parties have filed competing motions for summary judgment

14   over the quiet title claims. (ECF Nos. 79, 80.) While Plaintiff did not move for summary judgment

15   against Defendant Sky Vista, it responded to Plaintiff’s motion, (ECF No. 83), and Defendant

16   Airmotive joined the arguments raised in that response, (ECF No. 86).

17                                             LEGAL STANDARD

18           A court should grant summary judgment where “the movant shows that there is no genuine

19   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

20   Civ. P. 56(a). A factual dispute is genuine when “the evidence is such that a reasonable jury could

21   return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

22   (1986). Only facts that affect the outcome are material. Id.

23           To determine whether summary judgment is appropriate, a court uses a burden-shifting

24   analysis. On the one hand, if the party seeking summary judgment would bear the burden of proof


                                                    3 of 8
            Case 3:15-cv-00390-RCJ-VPC Document 99 Filed 07/08/20 Page 4 of 8




 1   at trial, that burden may be satisfied by presenting evidence that proves every element of the claim

 2   such that no reasonable juror could find otherwise assuming the evidence went uncontroverted. Id.

 3   at 252. On the other hand, when the party seeking summary judgment would not bear the burden

 4   of proof at trial, it need only demonstrate that the other party failed to establish an essential element

 5   of the claim or present evidence that negates such an element. See Celotex Corp. v. Catrett, 477

 6   U.S. 317, 330 (1986) (Brennan J., concurring). A court should deny summary judgment if either

 7   the moving party fails to meet its initial burden or, if after it meets that burden, the other party

 8   establishes a genuine issue for trial. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

 9   574, 586–87 (1986).

10                                                ANALYSIS

11           Plaintiff shows that Kern had a standing policy to refuse any offer for the correct

12   superpriority amount conditioned upon a release of a subordinate lienholder’s obligations.

13   Consequently, had Plaintiff offered tender of the correct superpriority amount, Defendant Sky

14   Vista would have rejected it. The Court therefore grants Plaintiff’s motion and denies Defendant

15   Airmotive’s because it finds that an offer of tender would have been futile.

16           NRS 116.3116(1) provides HOAs with a lien over a unit “for any construction penalty that

17   is imposed against the unit’s owner pursuant to NRS 116.310305, any assessment levied against

18   that unit or any fines imposed against the unit’s owner from the time the construction penalty,

19   assessment or fine becomes due.” To the extent that the lien is comprised of “charges for

20   maintenance and nuisance abatement, and nine months of unpaid assessments,” it is known as the

21   “superpriority” lien and is senior to all other liens. Bank of Am., N.A. v. SFR Investments Pool 1,

22   LLC (SFR II), 427 P.3d 113, 117 (Nev. 2018) (en banc) (citing NRS 116.3116(2)). Additionally,

23   NRS 116.31162 provides that an HOA may foreclose on an owner of a unit in default, and such

24   foreclosure may extinguish junior liens, including deeds of trust. SFR Investments Pool 1 v. U.S.


                                                     4 of 8
            Case 3:15-cv-00390-RCJ-VPC Document 99 Filed 07/08/20 Page 5 of 8




 1   Bank (SFR I), 334 P.3d 408, 416 (Nev. 2014) superseded by statute on other grounds as stated in

 2   Saticoy Bay LLC 9050 W Warm Springs 2079 v. Nev. Ass’n Servs., 444 P.3d 428 (Nev. 2019).

 3           Defendant Airmotive claims that there is a presumption in its favor as the current title

 4   holder, but regardless, the Nevada Supreme Court held that junior lienholders avoid

 5   extinguishment of their liens by providing valid tender to the superpriority lienholder. SFR II, 427

 6   P.3d at 117. Tender is an offer to pay in full coupled with present ability to do so—not “a promise

 7   to make a payment at a later date or once a certain condition has been satisfied.” 7510 Perla Del

 8   Mar Ave. Tr. v. Bank of Am., N.A., 458 P.3d 348, 350 (Nev. 2020) (en banc). 1 Tender offers,

 9   furthermore, must be unconditional, excepting those conditions the junior lienholder has a legal

10   right to insist on. SFR II, 427 P.3d at 118.

11           Nevada law, however, does not require a junior lienholder to offer tender where it would

12   be futile; that is, the evidence shows the superpriority lienholder would have refused the offer.

13   Perla, 458 P.3d at 351–52. Thus, in the current context of nonjudicial foreclosure, a debtor that

14   proves futility “preserve[s] its interest in the property such that [the buyer at foreclosure] purchased

15   the property subject to [the debtor’s] first deed of trust.” Id. at 352. 2

16           While BANA’s letter offering to pay the superpriority amount did not constitute tender, a

17   formal tender offer would have been futile in this case—excusing this failure. Here, Kern sent

18   BANA a letter instructing it to pay the full lien amount of $3509.28 without providing an

19   1
       The court issued Perla after briefing finished in this case. Subsequently, Plaintiff moved to file
20   a supplemental brief arguing the opinion supports its futility argument, (ECF No. 91), and
     Defendants request the ability to respond if the Court grants the motion, (ECF Nos. 92, 93). But
21   Perla, as relevant to this issue, merely affirms the generally-accepted proposition that “[o]ne is not
     obligated to do the useless and futile thing in complying with the formalities of a tender.” 74 Am.
22   Jur. 2d Tender § 4 (2020). Therefore, Perla does not require the parties to modify their already-
     existing arguments on futility, and the Court denies the motion.
     2
23     Plaintiff also relies on Bank of Am., N.A. v. Thomas Jessup, LLC Series VII, 435 P.3d 1217, 1220
     (Nev. 2019), which Defendants claim is not binding as the court reheard the case en banc but has
24   not yet issued its opinion. (ECF No. 85 at 20:26.) This argument is moot because Perla stands for
     the same proposition.

                                                     5 of 8
            Case 3:15-cv-00390-RCJ-VPC Document 99 Filed 07/08/20 Page 6 of 8




 1   accounting from which to calculate the superpriority amount with precision. (ECF No. 83 Ex. 2.)

 2   These demands, in conjunction with Ms. Kern’s deposition testimony in other cases, prove that

 3   Kern had a standing policy of rejecting any payment of the correct superpriority amount

 4   conditioned upon the release of the junior lienholder’s obligation. (See, e.g., ECF No. 80 Ex. L at

 5   71:15–73:14.) In SFR II, the Nevada Supreme Court held that a junior deed of trust beneficiary

 6   had a legal right to insist on such a condition (that is “acceptance of the tender would satisfy the

 7   superiority portion of the lien”) under identical material facts. 427 P.3d at 118. Therefore, Plaintiff

 8   has presented sufficient evidence for the Court to conclude that Kern would have refused a

 9   proffered tender for the correct superpriority amount and containing appropriate conditions.

10          Defendant Sky Vista argues that the Court should exclude Kern’s depositions and the

11   declaration of Mr. Rock Jung since Plaintiff did not disclose these items during discovery as

12   required by the Nevada Rules of Civil Procedure. (ECF No. 83 at 2:22–3:19.) However, federal

13   courts apply the Federal Rules of Civil Procedure, unless doing so would “exceed[] the

14   congressional mandate embodied in the Rules Enabling Act []or transgress[] constitutional

15   bounds.” Hanna v. Plumer, 380 U.S. 460, 463–64 (1965). As Defendant Sky Vista makes no

16   argument as to how the application of the Federal Rules would do either in this case, the Nevada

17   Rules of Civil Procedure are inapplicable. Additionally, besides Defendant Sky Vista’s unsworn

18   allegation in its brief, it has not provided any evidence for the Court to consider whether Plaintiff

19   actually failed to adequately disclose. For these reasons, the Court will consider the exhibits.

20          Defendants further attack these exhibits as irrelevant because the testimony was in regard

21   to unrelated cases and properties. (ECF No. 83 at 3:12–3:15; ECF No. 85 at 20:4–12.) The Nevada

22   Supreme Court, however, ruled in Perla that a party can make its case for futility based solely on

23   the superpriority lienholder’s business practice or habit of rejecting tender. 458 P.3d at 351.

24   ///


                                                    6 of 8
            Case 3:15-cv-00390-RCJ-VPC Document 99 Filed 07/08/20 Page 7 of 8




 1          Defendant Airmotive also argues that, even if Plaintiff has proven that Kern would have

 2   rejected tender, it has not demonstrated that Frink would have also. This, Defendant Sky Vista

 3   argues, nullifies Plaintiff’s futility argument because Plaintiff could have sent tender to Frink. Yet,

 4   of the two communications sent to Frink, one was responded to by Kern with instruction to send

 5   payment to it, (ECF No. 83 Ex. 2), and the other was ignored, (ECF No. 80 Ex. G at Wells 00290).

 6   Therefore, the only guidance to BANA from Defendant Sky Vista’s agents was that it must send

 7   tender to Kern—not Frink. The Court, accordingly, finds that a formal tender offer would have

 8   had to have been sent to Kern, which would have been futile.

 9          Defendant Airmotive claims that tender would not have been futile because Plaintiff could

10   have paid Kern the entire lien amount and then requested a refund of the non-superpriority portion.

11   (ECF No. 85 at 18–19.) The Nevada Supreme Court has stated that a junior lienholder may “pay[]

12   the entire amount and request[] a refund of the balance.” SFR I, 334 P.3d at 418. Nevertheless, it

13   did not hold that a junior lienholder must engage in such a costly endeavor to protect its rights. Cf.

14   SFR II, 427 P.3d at 118 (“[The junior lienholder] had a legal right to insist” on the condition “that

15   acceptance of the tender would satisfy the superiority portion of the lien, preserving [its] interest

16   in the property.”) Here, Kern demanded $3509.28 as well as future expenses, and without evidence

17   of any nuisance abatement or maintenance costs, the total superpriority amount was the sum of

18   nine months of assessments (or three quarterly assessments in this case)—totaling $189.

19          Finding tender would have been futile and Defendants’ arguments unpersuasive, the Court

20   grants summary judgment on the claim of quiet title in favor of Plaintiff.3 Because the Court grants

21   3
       As the Court grants summary judgment on the ground of futility, it declines to address Plaintiff’s
22   alternative arguments based on equity and due process. Furthermore, Defendant Airmotive appears
     to argue that it and TBD, LLC were bona fide purchasers. (ECF No. 85 at 31–32.) This argument
23   is inapposite because “[a] party’s status as a [bona fide purchaser] is irrelevant when a defect in
     the foreclosure proceeding renders the sale void.” SFR II, 427 P.3d at 121. Although granting quiet
24   title here does not render the entire foreclosure sale void, it does render the sale “void as to the
     superpriority portion.” Id.

                                                    7 of 8
            Case 3:15-cv-00390-RCJ-VPC Document 99 Filed 07/08/20 Page 8 of 8




 1   summary judgment on this cause of action in favor of Plaintiff, it dismisses Plaintiff’s alternative

 2   claims against Defendant Sky Vista. (See ECF No 88 at 9:10–11 (“If [the Court grants Plaintiff’s

 3   motion for partial summary judgment], it can dismiss [Plaintiff’s] alternative damages claims

 4   against [Defendant] Sky Vista.”).) Lastly, the parties do not address Plaintiff’s “Fourth Cause of

 5   Action” titled “Injunctive Relief,” so the Court does not either.

 6                                            CONCLUSION

 7          IT IS HEREBY ORDERED that Plaintiff’s Motion for Partial Summary Judgment (ECF

 8   No. 80) is GRANTED.

 9          IT IS FURTHER ORDERED that Defendant’s Motion for Summary Judgment (ECF No.

10   79) is DENIED.

11          IT IS FURTHER ORDERED that Plaintiff will SUBMIT a proposed judgment within

12   fourteen days of this Order.

13          IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave to File Supplemental

14   Authority (ECF No. 91) is DENIED.

15          IT IS SO ORDERED.

16   Dated July 8, 2020.

17

18                                                 _____________________________________
                                                             ROBERT C. JONES
19                                                        United States District Judge

20

21

22

23

24

                                                   8 of 8
